DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
This office action is in response to the Amendments and Arguments filed 1 December 2020.  As directed by applicant, Claims 1-16, 19-28, and 30-34 were pending and under consideration. With this Response, claims 2-4, 7-9, 11, 12, 14, and 32-34 are amended, claims 35-39 are added, and claims 6, 10, 16, 27, and 28 are canceled. Thus, claims 1-5, 7-9, 11-14, and 32-39 are pending and under consideration, and claims 15, 19-26, 30, and 31 are still withdrawn from consideration.

Drawings
In light of the amendments, the previous drawing objection has been remedied (and claims canceled) is withdrawn.

Claim Interpretation
Claim 6 has been canceled, obviating the interpretation from the previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 12, 13, 32, 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Batarseh (U.S. Patent Application Publication 2004/ 0256103).
Regarding claim 1, Batarseh discloses a laser tool comprising: a laser head (20) to output a laser beam; a robotic arm ( ¶0020, mechanical retractable arm; whole body, of fig. 5, elements 40 +42+43) that is articulated  (see fig.5; can see it maneuver) and that is connected to the laser head, the robotic arm comprising segments (42) that are connected by flexible joints (¶23, a maneuverable system of interlocking braces 42 connected by free-sliding connectors 40) to enable movement of the laser head in six degrees of freedom (¶¶0009, 0018, “any specific location”); and a control system to control the robotic arm to direct output of the laser beam (¶¶0009, 0010, “mechanical means for precise control over the motion and location of the fiber optic cable”, a “laser control means”).  
Regarding claim 2, Batarseh ‘103 discloses all the limitations of claim 1, as above, and further discloses a laser tool comprising: a laser source (22) to generate the laser beam; and fiber optics (18) through which the laser beam passes to reach the laser head, at least part of the fiber optics being within the robotic arm (as seen at least in fig. 5, the fiber optics coming through the arm), where the laser source is mounted on the robotic arm (Batarseh, 22 would be mounted on the arm, coming out of head 20, fig. 3).
Regarding claim 5, Batarseh ’103 discloses all the limitations of claim 4, as above, and further discloses a laser tool where the stabilizer comprises: a holder to contain the robotic arm (¶0022, element 43, casing); support arms connected to the holder (40), the support arms being controllable to move relative to the robotic arm (¶0020; moving element retractable element 40); and 9754405vlApplication No.: 16/141,7213 Docket No.: 2012738-0063 (SA2116) pads connected to the support arms (¶0020; the surface of the wheels, 19, in contact with the inside of the confined space are “pads”), the support arms being controllable to move the pads so that the pads contact a surface of the confined space to maintain the holder at a set (the desired position) position within the confined space (¶0020, “…the use of retractable mechanical arms 40 provides the capability of holding the fiber optical cable 18 steady in the center of the wellbore and/or tunnel, or at any other specific location”).   
Regarding claim 7, Batarseh ‘103 discloses all the limitations of claim 1, as above, and further discloses a laser tool comprising: one or more sensors to sense environmental conditions in a region where the laser tool operates, the one or more sensors being configured to provide data based on the environmental conditions to the control system; where the control system is configured to use the data to affect operation of the laser tool (¶0019, 0020; adjustable lens, beam splitting, suitable locomotion means for sensing; any suitable means including visual means; also, this is a means to keep it steady in the center of the wellbore, against the environmental conditions, the vibration or orientation of the tunnel).  However, Batarseh does not disclose wherein the control system comprises a computing system.
Regarding claim 12, Batarseh ‘103 discloses all the limitations of claim 1, as above, and further discloses a laser tool comprising: an optical assembly (Fig. 2, elements 30, 31) within the laser head to shape the laser beam prior to output, where the holder keeps a first part of the robotic arm centered in a pipe, where the holder does not limit movement of a second part of the robotic arm, and where the second part of the robotic arm positions the laser head to remove a scaling.
Regarding claim 13, Batarseh ‘103 discloses all the limitations of claim 1, as above, including a laser tool comprising: a vacuum (¶0022, some of elements 33) connected to the robotic arm, the vacuum being configured to suction material away from the laser head.  
Regarding claim 32, Batarseh ‘103 discloses all the limitations of claim 5, as above, and further discloses a laser tool where the pads are mounted pivotally on their respective support arms to enable at least partial rotation of the pads ((¶0020; the surface of the wheels, 19, in contact with the inside of the confined space are “pads”, as explained above, so are here at least partially rotating), where the holder comprises a hollow structure for the robotic arm to thread through, and where the holder allows for linear and rotational movement of the robotic arm.
Regarding claims 33, Batarseh discloses all the limitations of claim 7, as above,  and does teach where the computing system is remote from the tool  but does not further disclose wherein the laser tool is used to remove scaling from at least one of a casing, tubing, a valve, a pump, a downhole completion tool, a sub-surface safety valve, and However, this is only intended use of the invention, and this laser and robotic are fully capable of removing scaling off the various apparatuses, as Batarseh is an apparatus for perforating the well casing of a wellbore which results in the formation of a long and clean flowpath between the fluid reservoir and the wellbore (Batarseh, ¶0008).  Since this claim is only intended use of the invention the prior art fully anticipates the structure of the claim. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103)
Regarding claim 3, Batarseh discloses all the limitations of claim 1, as above, and further discloses a laser tool where the control system comprises a computing system located remotely from the laser tool (¶10, laser head control means for controlling the motion and location of the laser head; and control means “remotely”, “typically disposed above ground”; ¶0019, adjustable lens, beam splitting, suitable locomotion ¶0020 means for sensing, any suitable means including visual means; Applicant’s Specification, p. 11, indicates that “remotely” may mean “computing system may be located at a surface of the wellbore”, or “outside of the pipes or confined spaces”).  Batarseh does not specifically disclose where the segments are screwed together, where the segments are assembled to bend around contours of a pipe during insertion and removal of the segments, and where adjacent segments comprise complementary making mechanisms to allow common series. However, having the segments bend around contours of a pipe is intended use, and Batarseh does teach Batarseh, ¶0023, “is constructed in a manner that allows for twisting and bending”, fig. 3, for instance). Further, it is apparent that the adjacent segments are complimentary as they move (see how segments 41 and interlocking braces 42 move in a complementary way around the corner) and screwing the parts together to ensure that the segments remain in place would have been obvious to one having ordinary skill in the art, screws being a conventional way to keep mechanical devices together.
Regarding claim 4, Batarseh ‘103 discloses all the limitations of claim 1, as above, and further discloses a laser tool comprising: a stabilizer (element 19, fig. 4) to secure part of the robotic arm against a structure within a confined space, but he does not disclose specifically where each of the segments comprises a motor and associated electronics, and where the associated electronics are configured to receive commands from the control system and to control operation of the motor based on the commands. 
However, Batarseh ‘103 does teach about the segments and how  “shielded fiber optic cable 18 is surrounded by a maneuverable system of interlocking braces 42 connected by free-sliding connectors 40. The maneuverable system, in turn, is surrounded by a flexible outer casing 43 that provides mountings for retractable spherical wheels 19 (¶0023, fig. 5).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing “where each of the segments comprises a motor and associated electronics, etc. in order to be optimally maneuverable and to be able to effectively retract the spherical wheels to negotiate well down a wellbore.
Regarding claim 39, Batarseh ‘103 discloses all the limitations of claim 13, as above, and further teach where the vacuum is an on-board vacuum disposed at the Batarseh ‘103 ¶0022) but do not further teach a tool where the vacuum operates with a suction force of about negative 15 pounds-per-square- inch gauge (psig) (negative 204.7 kilopascal (kPa)).  However, such a suction pressure would be obvious to one having ordinary skill in the art at the time of the invention, in the process of ordinary experimentation to successfully purge the lasered area once vacuum nozzles are taught, which they are See MPEP 2145.05.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Batarseh (U.S. Patent Application 20160160618; herein “Batarseh ‘618)).
Regarding claim 8, Batarseh ‘103 discloses all the limitations of claim 7, as above, but does not further disclose a laser tool where the one or more sensors comprise one or more of a temperature sensor to sense temperature and an acoustic sensor to sense sound,   and where the computing system is disposed on the later tool. However,  Batarseh ‘618 teaches a laser tool “where the one or more sensors comprise one or more of a temperature sensor (¶0015, temperature sensor system) to sense temperature and an acoustic sensor to sense sound (a second sensor is not required by the claim language once a first sensor is taught)”.  The advantage of such a sensing system is to be able to sense the environment and hat production if the temperature gets too high for the system (¶0039).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Batarseh ‘103 .

Claim 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Willett (U.S. Patent Application Publication 2016/0139593).
Regarding claim 9, Batarseh ‘103 discloses all the limitations of claim 7, as above, but does not further disclose a laser tool where the one or more sensors comprise an acoustic camera configured to obtain data based on acoustics in the region where the laser tool operates, and where the data obtained from the acoustic camera is processed to view laser operation in real-time..   However, Willett teaches a laser tool where the one or more sensors comprise an acoustic camera configured to obtain data based on acoustics in the region where the laser tool operates (¶0060; camera…acoustic transducers configured to capture …acoustic data).  The advantage would be to acquire more precise data about the laser processing in a conventional way using sensors conventional sensors for laser processing to sense the environment.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Batarseh ‘103 with Willett, to add an acoustic camera and sensor to acquire data in order to more precisely laser process the wellbore, adding sensors acquiring data about the laser processing being done, in a conventional way, using conventional acoustic sensor to sense the processed environment.
Regarding claim 36, Batarseh ‘103 in view of Willett teach all the limitations of claim 9 but do not further teach a laser tool where the laser tool operates at a depth of . 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Conneely (U.S. Patent Application Publication 2010/0301013)
Regarding claim 11, Batarseh discloses all the limitations of claim 1, as above, but does not further disclose a laser tool comprising: one or more target purging nozzles located outside the laser head, the one or more target purging nozzles being configured to output a purging medium towards a target of the laser beam    However, Conneely teaches one or more target purging nozzles located outside the laser head, the one or more target purging nozzles being configured to output a purging medium towards a target of the laser beam (Conneely, gas nozzle 8, outside the laser head, ¶122) ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Batarseh with the teaching of Conneely, to have the purging gas and nozzle outside the laser head, so that debris can be cleared from the target and directed accordingly (Conneely, ¶122).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Faircloth (U.S. Patent Application Publication 2016/ 0084008).
Regarding claim 14, Batarseh ‘103 discloses all the limitations of claim 1, as above, but does not further disclose a laser tool where an optical power of the laser (¶0021).  However, Faircloth explicitly teaches high power laser energy, i.e. in excess of 1kW or more to advance a borehole within the earth.” (Faircloth, ¶0011, ‘at least 5 kW’ ¶0017).  As noted above in Batarseh ‘103, the specific power would be according to the need, but the advantage of using the high power, according to Faircloth, would be to bore through a borewell in a conventional way with laser processing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Batarseh ‘103 with Faircloth, to have the power at the required energy level, in order to bore through a borewell in a conventional way with a high-powered laser process.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) and further in view of Unrath (U.S. Patent Application Publication 2014/ 0263223).

Regarding claim 34, Batarseh ‘103 discloses all the limitations of claim 1, as above, but does not further specifically disclose where the laser tool is configured to focus the laser beam, collimate the laser beam, and disperse the laser beam, where the laser source is mounted on the robotic arm..  However, Batarseh discloses focusing the laser beam and controlling and directing the laser beam with a means for focusing and ¶0019; laser beam directing means for focusing and aiming the direction of the laser beam, etc.).  Unrath teaches a laser tool “configured to focus the laser beam, collimate the laser beam, and disperse the laser beam” (Unrath, ¶0022, .that, for laser processing a workpiece, different optical elements can be added to “shape, expand, focus, reflect, and/or collimate the beam …at any point along the path of P”)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Batarseh ‘103 optical elements as taught by Unrath to focus, collimate, and disperse the laser beam, as required, given the control means of the prior art, to control the laser as it processes the borewell.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) and further in view of Von Kaenel (U.S. Patent Application Publication 20180306010)

Regarding claim 35, Batarseh discloses a laser tool comprising: a laser head to output a laser beam (20); a robotic arm that is articulated (Fig. 5) and that is connected to the laser head, the robotic arm comprising segments (segments 43 that are connected by flexible joints to enable movement of the laser head in at least three degrees of freedom (¶0023 flexible outer casing); and a control system (¶0010) to control the robotic arm to direct output of the laser beam.  Batarseh does not disclose wherein the robotic arm is modular, and where the segments are added to the robotic arm or removed from the robotic arm to change the length of the robotic arm. 
n the robotic arm is modular, and where the segments are added to the robotic arm or removed from the robotic arm to change the length of the robotic arm (Von Kaenel, Abstract, Figs. 3A, 3B;   “The modular charge segments may comprise any number of modular charge holder segments and modular   charge spacer segments which are configured to provide for different spacings and offsets of shaped charges disposed within the modular charge holder segments”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Batarseh’ 103 with Von Kaenel, to make the sections of Batarseh modular so they can be added to or subtracted from, in order to make a more versatile device that can be effective for its desired use and can be used in multiple ways, and uses, able to negotiate the borewell hole in the most efficient or desired way with the number and length of sections.


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Conneely (U.S. Patent Application Publication 2010/0301013) and further in view of Batarseh U.S. Patent Application Publication 20160160618)


Regarding claim 37, Batarseh ‘103 and Conneely teach all the limitations of claim 11, as above, but do not further teach a tool where the purging medium reduces a temperature of adjacent structures, and where purging occurs only when the laser beam is on.   However, Batarseh ‘618 teaches the use of purging when boring (Batarseh ‘618, ¶¶0012, 0038, purging nozzle).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Batarseh ‘103 and Conneely with the teachings of Batarseh ‘618, to have a purging after laser processing to reduce the temperature of the surrounding area, in order to make keep the temperatures cool so there is no malfunction or shutting off of the device (Batarseh, ‘0618, ¶0015).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Patent Application Publication 2004/ 0256103; herein Batarseh ‘103) in view of Conneely (U.S. Patent Application Publication 2010/0301013) and further in view of Batarseh U.S. Patent Application Publication 20160160618) and Halocarbon (Halocarbon, Halocarbon 27, retrieved from https://halocarbon.com/engineered-fluids/compressor-fluids/halocarbon-27-oil/; attached)

Regarding claim 38, Batarseh ‘103 and Conneely teach all the limitations of claim 11, as above, but do not further teach a tool where the purging medium is a halocarbon, and where the halocarbon comprises halocarbon-oil having viscosities of from about 0.8 centipoise (cP) to 1000 cP at about 100 degrees Fahrenheit.  However, Batarseh ‘618 teaches the use of purging when boring (Batarseh ‘618, ¶¶0012, 0038, purging nozzle).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Batarseh ‘103 and Conneely with the teachings of Batarseh ‘618, to have a purging after laser processing to reduce the temperature of the surrounding area, in order to make keep the temperatures cool so there is no malfunction or shutting off of the device (Batarseh, ‘0618, ¶0015). Furthermore, the claimed viscosity range is a .



Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Examiner’s explanation that, “Batarseh discloses a robotic arm… that is connected to the laser head” is not so, and specifically, applicant’s application of art, that “a robotic arm ([paragraph] 0020, mechanical retractable arm)” is “connected to the laser head 20” is incorrect. and that based on the disclosure of paragraphs 19 and 20 the laser head 20 and the “mechanical retractable arm 40” are not connected.  Examiner disagrees.  First of all, with the elements themselves, they are in fact “connected” to each other, even if not “directly connected”.  Secondly, it is clear from the context of the claim that the whole arm is the whole mechanical arm shown and described in Batarseh fig. 5 and in describing the elements of that invention (e.g. “interlocking braces 42”,  “free-sliding connectors 40”), as explained in the rejection of claim 1 in the previous office action (Non-Final Office Action dated 2 October 2020, p. 7 last paragraph) and these are also connected to the “laser head 20”, again, if not directly.  Thus, the invention as claimed in claim 1 was appropriately rejected as anticipated by Batarseh. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding claim 13 and applicants argument that the invention does not disclose “a vacuum connected to the robotic arm”, Batarseh ‘103 certainly does teach that the vacuum is connected to the robotic arm at the specification describes (Batarseh ‘103, ¶0022).  It would only take further investigation to see whether it was connected directly to the robotic arm.   
	No other independent arguments are made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715